Citation Nr: 1619307	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-33 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, as secondary to a service-connected right knee disability.  

2.  Entitlement to an increased rating for service-connected status post right wrist fracture (right wrist disability), currently rated 10 percent disabling. 

3.  Entitlement to an increased rating for service-connected chondromalacia of the right knee status post right patella fracture, (right knee disability), currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Robert Gillikin, Attorney at Law




WITNESSES AT HEARING ON APPEAL

The Veteran and L.H.


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to December 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2011.  A transcript of the proceeding is of record.  In January 2013, the Veteran's attorney submitted additional evidence to the Board, stated that the record is complete, and requested a decision regarding these issues.  He is understood to have waived RO consideration of that evidence.  38 C.F.R. § 20.1304 (2015).

In March 2013, the Board remanded the appeal for further development.  The matters now return for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The current low back disability is not caused by, or increased in severity beyond the natural progress of the disease by the service-connected right knee disability; arthritis did not manifest within one year of service separation, and continuity of symptomatology is not shown.

2.  For the entirety of the appeal period, the Veteran's right (major) wrist disability has been manifested by painful, limited motion, without evidence of dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm (even with consideration of functional impairment resulting from additional symptomatology); ankylosis of the wrist; or competent evidence of neurological impairment.   

3.   For the entirety of the appeal period, the Veteran's right knee disability has been manifested by subjective complaints of pain, without evidence of limitation of motion; arthritis, ankylosis recurrent subluxation or lateral instability dislocation or removal of semilunar cartilage impairment of the tibia and fibula or genu recurvatum are not present.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, as secondary to a service-connected right knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for a rating in excess of 10 percent for status post right wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5024 (2015).

3.  The criteria for a rating in excess of 10 percent for chondromalacia of the right knee status post right patella fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5299-5014 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits. 

With respect to the increased rating claims on appeal, the VCAA requirement is to provide general notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

Here, the Board finds that VA has satisfied its duty to notify under the VCAA.  In December 2009, prior to the June 2010 rating decision, the RO sent the Veteran a letter advising him of the evidence and information necessary to substantiate his secondary service connection claim and claims for increased ratings, as well as his and VA's respective responsibilities in obtaining such evidence and information, and advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Regarding the duty to assist, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, obtained necessary medical opinions and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

As pertinent to his low back disability claim, the Veteran was afforded VA examinations in May 2011 and November 2014.  The Board finds that these examinations and opinions contained therein are adequate to decide the issue on appeal.  The examinations were predicated on an interview with the Veteran as well as a physical examination and, further, the examiner noted review of the record, to include the Veteran's service and post-service treatment records.  The opinions proffered considered the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to, the records reviewed.  The examiner, to the extent possible, offered a conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Regarding his increased rating claims, the Veteran was afforded VA examinations to assess the current severity of his service-connected right wrist and right knee disabilities in December 2009 and November 2014; his right knee was also examined in May 2011.
Although the Veteran and his representative challenged the adequacy of his prior VA joints examination during the November 2011 hearing, indicating that the examiner downplayed and ignored the symptoms reported by the Veteran, and did not conduct a full examination, the Board finds the examinations adequate because the examiner completed standard disability questionnaires pertaining to the relevant disabilities.  In addition, VA operates under the benefit of a presumption "that it has properly chosen a person who is qualified to provide a medical opinion in a particular case" and that the VA examination process includes providing a competent, ethical examiner.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)); see Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) ("[T]he Board is entitled to assume the competence of a VA examiner.").  This presumption has not been rebutted.  Furthermore, the Veteran was afforded another VA joints examination in November 2014, which included an interview with him, a review of the record, and full examination, addressing the relevant criteria.  Neither the Veteran nor his representative have alleged that such examination is inadequate for rating or service-connection purposes, or that his right wrist or right knee disabilities have further worsened since that time.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the November 2011 Board hearing, testimony was solicited regarding the etiology of the Veteran's low back disability and the current severity of his right wrist and right knee disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  Furthermore, as a result of the Veteran's hearing testimony, the Board remanded the case in order to obtain updated VA treatment records and afford the Veteran VA examinations so as to determine the current severity of his service-connected right wrist and right knee disabilities, and the etiology of his claimed low back disability.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

As indicated previously, the Board remanded the issues in March 2013 for additional development.  In this regard, the AOJ was directed to obtain VA treatment records, and to provide VA examinations regarding the current severity of his right wrist and right knee disabilities, and to obtain an addendum opinion addressing aggravation of the Veteran's claimed low back disability.  Thereafter, updated VA treatment records were obtained in December 2015, and, as discussed in the preceding paragraph, the Veteran underwent a VA joints examinations in November 2014, at which time the examiners provided information responsive to the requests made in the March 2013 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
 § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends his low back disability, diagnosed as degenerative arthritis of the spine, is due to his service-connected right knee disability.  See November 2009 claim.  Because the Veteran has not contended that his back disability had its onset during active service, and the evidence of record does not otherwise indicate that his low back disorder was causally or etiologically related to service, the Board need not address whether service connection is warranted for a low back disability on a direct basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (VA must consider the possible theories of entitlement raised by the claimant or the evidence of record).  Furthermore, the Board notes that, though the Veteran indicated that he first noticed back pain immediately after retiring from service, he was not diagnosed with degenerative arthritis of the spine until 2007; accordingly, he is not entitled to presumptive service connection.  

After reviewing all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's low back disability is not proximately due to, or permanently worsened in severity beyond the natural progression (aggravated) by, the service-connected right knee disability.  During the May 2011 VA examination, the examiner found no relationship between the Veteran's low back disorder and his service-connected right knee disability.  He explained that the Veteran's description of his low back disorder was characteristic of degenerative arthritis-which he was diagnosed with-and was the type that was typically related to age and was not related to trauma.  He further observed that the Veteran's service-connected right knee disability had not resulted in a leg length discrepancy, gait abnormality or other biomechanical abnormality that would have caused his low back disorder. 

In November 2014, the May 2011 examiner again examined the Veteran and provided an addendum opinion.  He cited his review of the Veteran's claims file, along with the examination and statements of the Veteran, and indicated that the Veteran's low back disorder was not aggravated by his service-connected right knee disability.  The examiner explained that the Veteran's baseline level of severity was chronic low back pain, and that the current severity of his low back disorder was not greater than his baseline, leading to his finding that there was no additional symptomatology imposed by the Veteran's right knee disability.  

There are no other medical opinions of record that purport to relate the low back disability to any service-connected disability.  The VA examiner concluded that the Veteran's service-connected right knee disability did not cause or aggravate the Veteran's low back disability, diagnosed as degenerative arthritis of the spine.  He explained that the Veteran's low back disorder was characteristic of age-related arthritis, the type unrelated to trauma, that his right knee disorder had not resulted in any physical abnormality that would account for his low back disorder, and that his low back disorder was not more severe than its natural baseline.  The Board finds such opinions highly probative, as they were based on a full examination of the Veteran and review of his records, and were supported by a fully reasoned rationale.

The Board notes that in November 2011, the Veteran submitted an internet article regarding secondary injuries, which specifically mentions that a bad knee could contribute to a bad back, and that such secondary injuries may not be immediately apparent; comment on such was also provided by L.H., a registered nurse, during the hearing and in her November 2011 statement.

With regard to the article submitted by the Veteran, the Court has found that treatise materials generally are not specific enough to show a nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  The Court has noted further that medical opinions directed at specific patients are generally more probative than medical treatises.  Herlehy v. Brown, 4 Vet. App. 122, 123 (1993).  Additionally, as the statement and testimony from L.H. merely describes the premise of secondary injuries and does not offer an opinion regarding the etiology of the Veteran's low back disability, such is non-probative evidence.

Thus, based on the most persuasive and probative evidence in this case, the Board finds that the low back disability is not proximately due to, the result of, or aggravated by, the service-connected right knee disability.  As such, secondary service connection for back disability, to include on the basis of aggravation, is not warranted.  38 C.F.R. § 3.310; Allen, supra.

In making such a determination, the Board has considered the Veteran's assertions that his service-connected right knee disability caused or aggravated his low back disability.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1377).  In this case, the causes of the Veteran's degenerative arthritis of the spine involves a complex medical etiological question because it pertains to the origin and progression of the Veteran's musculoskeletal condition.  The Veteran is competent to relate symptoms of a back disability that he experienced at any time, but he is not competent to opine on whether there is a link between the current degenerative arthritis of the spine and the service-connected right knee disability because such conclusions regarding aggravation require specific, specialized, medical knowledge and training regarding the unseen and complex processes of the musculoskeletal systems (including joints), knowledge of the various risk factors and causes of musculoskeletal conditions, specific clinical testing for musculoskeletal conditions, and knowledge of likely date of onset and ranges of progression of musculoskeletal conditions that the Veteran is not shown to possess.  Such opinion would require not only knowledge of the musculoskeletal system, but also specialized knowledge regarding the interaction of different joints within that system.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL is too "medically complex" for lay diagnosis based on symptoms); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis). 

In this case, the theory of secondary service connection turns on the question of whether there exists a secondary relationship between the current degenerative arthritis of the spine and the service-connected right knee disability.  The only probative competent opinions of record that directly address the likelihood of a secondary relationship between the low back disability and the service-connected right knee disability, which were provided in the May 2011 and November 2014 VA examinations, weigh against a secondary relationship between the low back disability and the service-connected right knee disability on either a causation or aggravation basis, and weigh against the claim.

The weight of the competent and credible evidence demonstrates no relationship (causation or aggravation) between the Veteran's current degenerative arthritis of the spine and the service-connected right knee disability.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability on a secondary basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

III.  Increased Rating Claims

In November 2009, the Veteran filed a claim for ratings higher than 10 percent for his service-connected disabilities of the right wrist and right knee. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in the Mitchell case, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

A.  Right Wrist Disability

The Veteran contends that he is entitled to a rating in excess of 10 percent for his right wrist disability.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

The Veteran's right wrist disability been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5024, as 10 percent disabling.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Here, Diagnostic Code 5299 refers to the general area of rating the joints while the more specific Diagnostic Code 5024 refers to rating tenosynovitis.

Diagnostic Code 5024 directs VA to rate a veteran's disability on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under Diagnostic Code 5002.  38 C.F.R. § 5024.  Diagnostic Codes for limitation of motion of the wrist are appropriate to evaluate the Veteran's right wrist disability.

In December 2009, the Veteran underwent a VA joints examination.  Signs of deformity, giving way, instability, pain, stiffness, weakness, dislocation or subluxation, locking episodes, effusions and inflammation were absent; motion of the joint was not affected.  There were no constitutional symptoms or incapacitating episodes of arthritis.  It was noted that there was incoordination and weekly, mild flare-ups of the joints, occurring when the Veteran tries to grip something.  The Veteran stated he was able to work through the flare-ups.

Range of motion testing showed dorsiflexion to 65 degrees, palmar flexion to 70 degrees, radial deviation to 20 degrees and ulnar deviation to 40 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations of motion.  X-ray reports showed a normal right wrist.

During the November 2011 hearing, the Veteran indicated that he had experienced restriction and pain of his right wrist during his December 2009 VA examination. L.H, a private registered nurse who had examined the Veteran, testified that the Veteran had reported experiencing numbness and a weakened grip in his right wrist.  Following the hearing, the Veteran submitted a statement from L.H. reiterating such assertions.

In November 2014, the Veteran again underwent a VA examination.  He reported severe flare-ups, occurring twice a week and lasting a day, causing him to sometimes drop things.  Range of motion testing showed dorsiflexion to 70 degrees, palmar flexion to 65 degrees, radial deviation to 20 degrees and ulnar deviation to 45 degrees.  It was noted that the Veteran experienced pain upon palmar flexion, but that such did not result in functional loss, and there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.

There was no additional limitations of motion following repetitive motion, and pain, weakness, fatigability or incoordination were not found to significantly limit functional ability with repeated use over a period of time or during flare-ups.  Flexion and extension strength were 5/5 and there was no reduction in muscles strength nor was there any muscle atrophy.  Ankylosis was absent.  X-rays showed narrowing of the scapholunate articulation but were negative for arthritis.  There was no objective evidence of crepitus.

Under code 5215, limitation of dorsiflexion (extension) of either wrist to less than 15 degrees or limitation of palmar flexion of either wrist to a point in line with the forearm warrants a maximum 10 percent disability rating.  Normal dorsiflexion of the wrist is from zero to 70 degrees, normal palmar flexion is from zero to 80 degrees, normal ulnar deviation of the wrist is from zero to 45 degrees, and normal radial deviation is from zero to 20 degrees.  38 C.F.R. § 4.71a, Plate I.

As for the assignment of an initial disability rating in excess of 10, notably, the 10 percent rating already assigned under code 5215 is the maximum available rating under this diagnostic code, and no other diagnostic code evaluates limitation of motion.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 cannot provide a basis for a higher rating because the Veteran is already receiving the highest rating predicated on limitation of motion.  Spencer v. West, 13 Vet. App. 376, 382 (2000).

If the Veteran's wrist was ankylosed, an increased rating could be assigned under Diagnostic Code 5214.  However, during appeal period, the medical evidence does not show any ankylosis or impairment of the right wrist commensurate with ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  In fact, during the November 2011 VA examination, it was specifically found that there was no ankyloses of the wrist joint.  Therefore, consideration of a higher disability rating under Diagnostic Code 5214 is not warranted. 

When the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher disability rating under any other applicable diagnostic code (after all other potential diagnostic codes have been considered), further consideration of functional loss may not be required.  See Johnston v. Brown, 10 Vet. App. at 80 (1997); see also 38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. at 206-7.  Even upon consideration of the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use or flare-ups, or based upon the degree of functional impairment, the criteria for more than a 10 percent disability rating for the right wrist disability is not satisfied.  There is no evidence of limitation of motion or function due to pain and other factors shown that was so great and persistent so as to result in limited motion to the degree required for a higher disability rating of 20 percent, (indications of immobility).  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  Accordingly, there is no basis for the assignment of an initial evaluation in excess of 10 percent for the right wrist disability.  

The Board has also considered the probative value of the Veteran's subjective statements regarding his complaints of numbness in his wrist.  In this regard, while the Veteran is competent to describe his wrist symptomatology, he is not competent, as a lay person, to determine the nature and etiology of any alleged neurological impairment.  Specifically, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the impairment associated with the Veteran's wrist disability may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is not probative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   With respect to his assertion that his grip was weakened, the Board notes that strength testing for the wrist was 5/5 during the November 2014 VA examination, and the Board finds the objective medical evidence to be more probative.

B. Right Knee Disability

The Veteran contends that he is entitled to a rating in excess of 10 percent for his right knee disability.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Throughout the period in question, the Veteran's right knee chondromalacia has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5014.  See 38 C.F.R. § 4.27.  Under Diagnostic Code 5014, osteomalacia is evaluated as degenerative arthritis, on the basis of limitation of motion of the affected part. 

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee.  

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating, and limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension of the knee to 30 degrees warrants a 40 percent rating, and limitation of extension of the knee to 45 degrees warrants a 50 percent rating.  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.

Here, during the December 2009 VA examination, the Veteran reported that he was not receiving any care for his knee.  Signs of deformity, giving way, instability, stiffness, weakness, dislocation or subluxation, locking episodes, effusions and inflammation were absent; motion of the joint was not affected.  Pain was reported, along with moderate flare-ups every one to two months, when the Veteran bends his knee.  The Veteran stated he was able to work through the flare-ups.  Findings were negative for Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability and patellar/meniscus/tendon/bursae abnormalities.  His gait was normal.  There was no objective evidence of pain with active motion on the right side, and the Veteran had right knee flexion to 140 degrees and normal extension.  No objective evidence of pain or additional limitations was found following repetitive motion.  Ankylosis was absent.  X-rays showed no radiographic evidence of chondromalacia or evidence of residual patella fracture of the right knee.  

In May 2011, the Veteran underwent another VA examination for his right knee.   Signs of deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, dislocation or subluxation, locking episodes, effusions and inflammation were absent; motion of the joint was not affected.  Pain was present, and it was noted that the Veteran was able to stand more than one hour, but less than 3 hours.  There were no constitutional symptoms or incapacitating episodes of arthritis, and no functional limitations on walking.  Findings were negative for Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability and patellar/meniscus/tendon/bursae abnormalities.  There was no objective evidence of pain with active motion on the right side, and the Veteran had right knee flexion to 140 degrees and normal extension.  No objective evidence of pain or additional limitations was found following repetitive motion.  Ankylosis was absent.

During the November 2011 hearing, the Veteran asserted that he had had terrible pain and restriction in movement of his knee during his prior VA joints examination.  L.H. testified that the Veteran reported his right knee had given way on occasion and that he leans to the left when walking to compensate for his right knee disability.  Following the hearing, the Veteran submitted a statement from L.H., reiterating such assertions.

The Veteran's right knee was again evaluated during a November 2014 VA examination.  It was noted that he was not receiving any additional care for his right knee.  The Veteran did not report flare-ups impacting the function of his knee and/or lower leg or any functional loss.  Range of motion was normal with no pain and no evidence of pain with weight bearing.  Repetitive use testing yielded no additional functional loss or decrease in range of motion.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Pain, weakness, fatigability or incoordination was not found to significantly limit function ability with repeated use over time or during flare-ups.  Muscle strength testing was 5/5 upon flexion and extension of the right knee; there was no muscle atrophy.  Ankylosis was not present.  History was negative for recurrent subluxation, lateral instability and effusion.  Testing found no joint instability.  History was also negative for recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment, or a meniscus condition.  Scars were not present.  The Veteran does not use any assistive devices for locomotion.  Arthritis was not present, and there was no objective evidence of crepitus.

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted.  With regard to limitation of motion, the evidence shows that the Veteran has consistently demonstrated normal extension and flexion.  Such results are noncompensable under Diagnostic Codes 5260 and 5261.  The Board notes that the Veteran has reported experiencing flare-ups and pain.  However, there is no lay or medical evidence that his pain has been so disabling to result in flexion limited to at least 45 degrees, or extension limited to 10 degrees to warrant the minimum, 10 percent rating under Diagnostic Codes 5260 or 5261, respectively.  It follows, then, that the criteria for a rating in excess of 10 percent under either diagnostic code are not met.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis assignment of a compensable or higher rating under Diagnostic Code 5260 or 5261. 

The Board also finds that no other diagnostic code provides a basis for a rating in excess of 10 percent.  As there is no evidence of ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the right knee under Diagnostic Code 5256, 5257, 5258, 5259, 5262, or 5263, respectively, is not warranted.  With respect to the Veteran's assertions that his knee sometimes gives way or that his gait is abnormal, the Board notes that the VA examinations showed no evidence of an abnormal gait or subluxation or lateral instability.  The Board finds this objective evidence to be more probative than the Veteran's lay assertions.  Moreover, the right knee is not shown to involve any other factor(s) that warrant consideration of any other provision(s) of VA's rating schedule. 

Additionally, as there is no clinical evidence of any scars associated with the right knee disability, a separate rating is not warranted for such.  See 38 C.F.R. § 4.118, Diagnostic Code 7803 to 7805 (2015). 

C.  Additional Considerations

The Board notes the statements from L.H., a registered nurse, relaying that the Veteran told her that he experienced numbness and a weakened grip in his right wrist, that his right knee had given way on occasion and that he leans to the left when walking to compensate for his right knee disability.  Here, it appears that L.H. was simply relaying history provided to her by the Veteran.  The Board finds the VA examinations, which contain objective findings pertinent to the rating criteria, to be more probative as to the Veteran's disability level.  

Additionally, the Board finds that the Veteran's symptomatology for his right wrist and right knee disabilities has been stable throughout the appeal period.  Therefore, assigning staged ratings for such under Fenderson, supra, is not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against the claim and therefore, the doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, the claims of entitlement to a rating in excess of 10 percent for the Veteran's right wrist and right knee disabilities are denied.


D.  Extra-schedular and TDIU Consideration

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected disabilities.  

Notably, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's disabilities.  Specifically, the service-connected disabilities of the right wrist and right knee require application of the holdings in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  The provisions of 38 C.F.R. § 4.40 require consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for either of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran has been shown to be retired since 1997 as due to his eligibility by age or duration of work, as noted in the December 2009 VA examination report.  There is no evidence or allegation that the Veteran is unemployable due to his service-connected disabilities.  Therefore, the issue of entitlement to a TDIU is not raised in the instant appeal and further consideration of such is not necessary.

ORDER

Service connection for a low back disorder, as secondary to a service-connected right knee disability, is denied.

A rating in excess of 10 percent for service-connected status post right wrist fracture is denied.

A rating in excess of 10 percent for service-connected chondromalacia of the right knee status post right patella fracture is denied. 



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


